Citation Nr: 1708069	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served in the Army from November 1967 to May 1969. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A January 2011 rating decision increased the rating of the Veteran's service-connected PTSD to 50 percent effective May 22, 2008 (the initial effective date for the award).  The claim was remanded by the Board in November 2014 for further evidentiary development.  

In August 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, irritability, impaired judgment, nightmares, and difficulty in establishing and maintaining effective work and social relationships. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, buddy statements, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Board notes that record shows that the Veteran is receiving Social Security Administration (SSA) benefits.  However, the evidence and record does not show, nor does the Veteran allege, that the SSA records are pertinent to the issue on appeal.  Specifically, a February 2016 SSA letter states that SSA did not have any of the Veteran's medical records.  As such, no SSA records have been obtained.  See Golz v.Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

The Veteran was afforded VA examinations in July 2008, May 2009, September 2010, and February 2015.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. Higher Evaluation

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999). 

C. Pertinent Rating Criteria

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

II. Factual Background

July 2008 mental health notes show that the Veteran reported that he experienced difficulty sleeping at night, nightmares, anxiety, irritability, and has had depression for a long time.  He reported that his symptoms have improved since he began medication, and denied any side effects.  He reported that he sleeps between three to four hours a night.  He disclosed that a fellow Vietnam veteran friend died; however, he will not attend the service, but will provide whatever support is necessary.  He intends to participate in his veterans' motorcycle group, noting that he actively participates in causes he believes in.  He discussed resolving an issue with his neighbor, and that they are now interacting without problems.  Regarding his job, he reports that he will walk away from it before succumbing to stress, and that he has no interest in quitting.

A July 2008 VA PTSD initial evaluation noted that the Veteran reported VA therapy was helping, that he was sleeping deeper, not having as many flashbacks, and not rolling out of bed.  He stated that although he was feeling more rested, he was not sleeping longer.  The VA examiner noted that the Veteran reported that in ninth grade he got in a fist fight with a teacher, and was told not to return.  He reported that his second wife could not take the holes that he would punch into the walls, and that he was not sure why every "little tiff" elicited such violence.  He reported that he had been living with a woman for 11 years, and that she knows when to "back off, let things drop."  He noted that he got along with his sister and his daughters.  The examiner noted that the Veteran was somewhat agoraphobic, only going to small stores and not participating in group activities unless it was with other Vietnam veterans.  The Veteran reported that he was "pretty hyper," and that he only sleeps three to four hours a night.  The VA examiner noted that the Veteran had few male friends, had no males he is close to, and that he was part of a veteran's motorcycle group.  The Veteran reported that he would leave the home to go to dinner, to the beach, and that he would go on a D.C. ride with his veterans' motorcycle group.  The Veteran reported in the last year that he was in a physical altercation, and that he also "went off" on his neighbors because their child misbehaved.  The Veteran reported that when he "loses it" at home, it is not towards his girlfriend, and that he sometimes regrets it.  He reported that at work he takes "a lot abuse" from customers, and has verbal altercations with them.  He denied that his symptoms interfered with his occupational functioning.  The VA examiner noted that the Veteran has an anger problem.  

The Veteran was noted as appearing disheveled and looking fatigued.  His thought process was noted as rambling, with content of obsessions and ruminations.  His mood was anxious/agitated, and his affect was constricted appearing to be near tears at times.  He was noted to have an attention disturbance (easily distracted) and losing his train of thought.  He was oriented to person, time, and place.  His insight was noted as partially understanding he had a problem, and judgment was noted as understanding the outcome of his behavior.  He was noted as having a markedly diminished interest in participating significant activities.  Nightmares occurred at least weekly, but did not interfere with his work.  He avoids people daily, except in structured work situations; and that it affected his ability to engage with family.  It was noted that the Veteran was a manager for a convenience store for 10 to 20 years, and that this position was his longest length of employment.  He reported that prior to this employment he would usually quit, or get fired, for not getting along with others.  The VA examiner commented that the Veteran is functioning fairly well, that he misses no time from work, and has a good relationship with his girlfriend and children.  He further commented that the Veteran's principle problems related to his anger/irritability, and that his anger over trivial matters interferes with his friendships/acquaintanceships.  He opined that the Veteran did not have total occupational and social impairment due to PTSD.  

An August 2008 VA mental health note shows that the Veteran reported awareness of the need to take a break from work when he was experiencing feelings of wanting to walk away from work altogether.  He reported looking forward to spending time with his granddaughter and daughters.  He noted that his medications were effective, that he felt rested upon awakening, and that he is feeling less irritable and on edge during the day.  He reported that he still had nightmares and that he was sleeping three to four hours a night.  He reported continued difficulty with his memory, and that he finds work necessary for having an alternative focus during the day.  He discussed the death of friend in his veterans' motorcycle group, and that he remains proud of his role and responsibility in the group.  The Veteran was noted as having appropriate and grateful behavior.  His mood was pleasant and less anxious, and affect was appropriate to content.  He presented no suicidal or homicidal ideation, no audio/visual hallucinations, no paranoia, and his insight and judgment were good.  His memory and concentration was reported as fair/good.  

In a September 2008 mental health note, the Veteran reported that his sleep quality remained improved, and that his quantity of sleep remained the same.  He reported that the frequency of the medication he takes for his symptoms depended on the situation and stressors.  He reported that his relationship with his girlfriend was doing well.  He was reported as able to identify some of the changes and differences in this relationship versus his three previous marriages.  The Veteran was noted as having appropriate behavior.  His mood was euthymic, and affect was appropriate to content.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment were good.  It was noted that he reported struggle with his remote memory, and that his concentration was intact.  

A January 2009 private medical outpatient record notes that the Veteran slept five hours a night, that he smoked two to three packs of cigarettes per day, and that he drank six cups of coffee and one ice tea each day.  In a January 2009 VA mental health note, the Veteran discussed his relationship with his girlfriend, and reported that they developed a system to support each other that works in their relationship.  He reported that his work is a necessary place of refuge.  He reported that he has new neighbors, and gets along well with them.  The Veteran's mood was noted as anxious, and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment appeared unimpaired.  His memory and concentration were reported as fair. 

In a May 2009 statement from the Veteran's ex-wife, she stated they were married for 14 years from May 1986.  She reported that the Veteran would become frustrated and angry when things were out of order.  He went to sleep late at night, and would wake up very early.  She reported that he was verbally abusive, that he hit a wall once, but that he was never physically abusive.  She reported that the Veteran appeared to sleepwalk, and that at home he threw items at her and on the ground.  Their home had many holes in the walls, and he did not want to fix them so they would serve as a "reminder."  She further reported that the Veteran would be verbally abusive when they would go out bowling.  She stated that he did not like crowds or waiting in line, and that he was not very social unless it related to his veterans association.  

In a May 2009 statement from the Veteran's now wife, she stated that she knew the Veteran for 13 years, and that they lived together for 12.  She stated that he did not socialize with anyone, had few acquaintances, and no close friends.  He would stay to himself, did not do well in crowds, and refused to go to any stores or public places.  She stated he would go from home to work without stopping, and that he was not comfortable with other people visiting.  He would go to sleep at 11:00 pm and wake up at 4:00 am.  He had frequent dreams, and he would wake her up with talking and yelling.  Sometimes he would hit her in his sleep without any memory of it when he woke up.  He was reported to sleep with a loaded gun, to be short tempered, and that after he would become startled he would not remember what happened.  She noted that everything must be in same place so he can find it in the dark.  She states he had a worsening short term memory and jumps from subject to subject while talking.  He punches walls and throws things, and drinks stronger and stronger coffee.  He would become paranoid if she was gone longer than he thought was necessary.  She reports that the Veteran was not like this 13 years ago, and that he has gotten worse.

A May 2009 VA examination noted that the Veteran reported having "problems" since 1961 and that his symptoms have worsened.  He reported that he is more depressed, tired, that his temper is worse, and that he cannot sustain relationships (the examiner noted that he had a girlfriend for the last 11 years).  He reported that he has sleep disturbances and has interrupted sleep every night.  He reported that he has nightmares two to three times a week, and daily intrusive thoughts.  He reports that he is always anxious, easily startled, does not watch movies, and is short tempered.  He was noted as intolerant of crowds and being hypervigilant.  He reported that he gets sad sometimes at night and he will cry twice a month.  His concentration was noted as fair.  

The Veteran reported working as a full-time retail manager for a convenience store for the last 12 years.  His position had him managing and operating the store himself.  He lived with his girlfriend of 11 years, and does some chores around the house.  He reported being close to his children.  The VA examiner noted that the Veteran was not in good physical health, that he had no close friends, and had limited recreational and leisure pursuits.  

The Veteran was noted as alert and cooperative, answering questions and volunteering information.  He did not have loose associations or flight of ideas.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was a bit tense and guarded, and affect was appropriate.  He presented no suicidal or homicidal ideation, no audio/visual hallucinations, no paranoia, and his insight and judgment appeared to be adequate.  He was oriented to person, place, and time.  The VA examiner found that the Veteran had moderate and persistent symptoms of PTSD, and that they result in some impairment of employment and social functioning. 

In a July 2009 mental health note, the Veteran reported that he focused the majority of his energy into his work at the store.  He recognized feeling mostly mentally exhausted at the end of the work day.  He reported that he continued to awaken early in the mornings, and he credited his medications for his sleep changes.  He reported to have occasional nightmares and sleep disturbances.  He reported limited to no participation in activities outside of home or work, and that he had very limited to no participation in activities involving crowds or unfamiliar areas.  The Veteran was noted as mildly anxious, affect was appropriate to content, there were no suicidal or homicidal ideas, and he was alert and fully orientated.  His insight and judgment appeared unimpaired. 

August 2009 mental health notes show that Veteran reported that work helps him focus on other things than himself and his experiences.  He noted that he takes medications to cope with his anxiety.  He reported that his relationship with his girlfriend remained supportive.  He reported that he is doing better, is less angry, still avoidant of crowds, and that he goes to work and stays at the house most of the time.  The Veteran was noted as cooperative with mood anxious or euthymic, affect was full and appropriate to content, no suicidal and/or homicidal ideas, alert, fully orientated.  His insight and judgment appeared unimpaired or fair. 

In a September 2009 mental health note, the Veteran discussed his service connection claim for PTSD.  He noted awareness that his ability to function in light of his PTSD symptoms is solely dependent on his compliance with his medications.  He reported that medication management was important for maintaining his employment.  He stated that he created a work environment that is functional for him.  He reported that he cannot participate in activities that involve crowds, unfamiliar places, people, or situations.  It was noted that he was concerned that because of his strict adherence to, and dependence on, PTSD medications, the severity of his PTSD may not be properly indicated.  The Veteran was noted as mood anxious, affect appropriate to mood, no suicidal and/or homicidal ideas, alert, and fully orientated.  His insight was noted as fair/good and judgment was good.

In an October 2009 mental health note, the Veteran reported that he saw another veteran in the waiting room that he had not seen in years, and that it was a pleasant experience.  He reported that he felt anxious about the number of people in the waiting room, and that he normally scheduled early to avoid crowds.  He reported being anxious about the upcoming change in ownership of his place of work.  The Veteran was noted as being aware of his feelings of anxiety related to the potential changes at work due to the new ownership.  The doctor noted the Veteran as anxious, mood anxious, affect congruent to mood, no suicidal and/or homicidal ideas, alert, and fully orientated.  His insight and judgment were fair/good.

In a November 2009 mental health note, the Veteran reported as feeling that the change in his mediations caused him to feel vulnerable when he wakes up, as he was no longer aroused by usual noises.  He reported that he has difficulty sleeping for long periods of time, recognized that his sleep was deeper, and that he continued to wake up early even on his days off from work.  He reported taking more time off from work to accommodate his fiancée's request to spend more time together.  He was appreciative for this relationship, and reported awareness that they both have learned to accommodate each other.  His relationship with his daughters remained supportive.  He was noted as being aware of his anger and feelings related to control.  He reported that he continues to work, and has no plans for retirement due to not knowing what he would do without something to fully occupy his time/thoughts.  He is appreciative of working in a position where he has some control and influence, but still has boundaries. 

In a January 2010 mental health note, the Veteran reported that he experienced feelings of depression and anxiety during the recent holidays.  He reported that he usually feels increased anxiety during the holiday season.  He noted increased nightmares resulting in increased anxiety and an inability to fall asleep.  He reported that his employees suggested that he should take time off due to his anxiety and irritability.  He reported that he has no other hobbies or interests.  It was noted that he had a history of attempted suicide.  The Veteran was noted as anxious, mood anxious and somewhat depressed, affect congruent to mood, no suicidal and/or homicidal ideas, alert, and fully orientated.  His insight was fair and judgment was good.

In a February 2010 mental health note, the Veteran reported that he had no problems lately.  He reported nightmares, and that "sometimes they change even the place and the situation remains."  He reported that he wakes up in the middle of night, and he is sometimes able to go back to sleep.  The Veteran was noted as calm, cooperative, mood euthymic, affect appropriate, no suicidal and/or homicidal ideas, alert, fully orientated.  His insight and judgment appeared fair.

In an April 2010 mental health note, the Veteran was reported as having increased stressors at work, he shared his hopes of finding a less stressful job, and his interest to no longer be in a managerial position.  He reported increased issues with irritability, intrusive memories, and nightmares.  He reported that he sleeps soundly for four hours a night.  He discussed an attempt to go out to dinner with his fiancée, and shared gratitude that she understands his reluctance/refusal to go to crowded places or to wait.  He reported that he will continue his efforts to spend quality time with his relationship.  The Veteran was noted as having appropriate behavior.  His mood was anxious, and affect was congruent to mood.  His insight and judgment were unimpaired.  

In a March 2010 mental health note, the Veteran reported that he lost his temper with his fiancée.  He was upset that she did not have coffee ready for him when he woke up.  He recognized his increased stress at work was due to employee difficulties.  He reported as not taking problems personally, and stated that he realizes he may be diverting his anger towards his fiancée.  He reported experiencing the same nightmare two to three times a month.  He shared that he had thoughts of wanting to experience feelings from military combat, and the belief that this produces ongoing similar feelings in his present work environment.  The Veteran was noted as having mildly anxious behavior.  His mood was anxious, frustrated, and mental exhaustion, and affect was congruent to mood.  His insight and judgment were unimpaired.  

In a May 2010 mental health note, the Veteran reported that he was worried about his future at work, specifically that his store was sold and that the new owners wanted to pay less money.  He reported that he was considering whether to stay, look for a new job, or retire, but that he was not worried about it now as the change was a few months down the road.  The Veteran was noted as having mildly anxious mood and affect constricted but appropriate.  His insight and judgment were borderline.  

In a June 2010 mental health note, the Veteran reported frustration with being denied an increased rating for PTSD.  He reported his belief that he is being punished for being responsible and doing what he needs to function with his symptoms of PTSD.  He relayed his concerns with having to change employers due to a pending buyer; and that he is anxious and hopeful that the situation at work will resolve.  He reported interest in finding a job where he is not in a managerial position as he wants continued activity and less stress.  The Veteran was noted as having anxious, tearful behavior.  His mood was anxious/frustrated, and affect was congruent to mood.  He was fully oriented.  His insight and judgment were unimpaired.  

In a July 2010 mental health note, the Veteran reported that he was frustrated with changes at work.  He no longer wants a managerial position, and is tired of responsibility and the extent of his duties.  He reported that he is loyal to his employees and that he is grateful for their loyalty to him.  He reported being bored with having a week of vacation.  He reported spending time mostly at home alone, or walking with his dogs.  He was noted to have anxiety related to several unresolved situations, and that his interest in activities remained minimal.  He was noted as having no plans for travel or to visit his family.  The Veteran was noted as anxious/jittery/frustrated behavior.  His mood was anxious, and affect was congruent to mood.  He was fully oriented.  His insight and judgment were unimpaired.  

In a September 2010 mental health note, the Veteran reported concerns over his job security.  He said that the new owners were foreign, and that he did not think the field manager liked him as he was told he had to inform his manager "30 days in advance for any Dr's appointments I may have."  He reported that "[h]e is on salary, works 6 days/week in exces[s] of the 48 hours and never had problems with previous management."  The Veteran was noted as tense, affect was constricted but appropriate.  He denied suicidal and homicidal ideation.  He was fully oriented, and his insight and judgment were borderline.  

In a September 2010 VA examination it was noted that the Veteran slept four-and-a-half to five hours a night, with an increase in nightmares that would wake him.  He reported having nightmares one to three times a week.  He reported that he was sleeping more soundly, but not any more often than he used to.  He reported sadness and worry relating to the future of his job, specifically that his store will be sold, and despite being told that he would keep his job, he was unsure.  He reported that he had been living with his girlfriend for nine to ten years, that she wanted to get married, and that his relationship with her is "fair."  He reported not being close to with any family members, except for very good relationships with his daughters.  He reported associating with people, that he does not have anybody who comes over, that he is a loner, and that he has no friends.  The Veteran was noted to experience up to four panic attacks a week, triggered by crowds, that lasted two to twenty minutes.  

The Veteran was noted as neatly groomed with a cooperative attitude.  His mood was anxious, and affect was appropriate.  He presented no suicidal or homicidal ideation, no audio/visual hallucinations, no paranoia, and his insight and judgment appeared to be adequate.  He was oriented to person, place, and time.  He had no observed memory problems, although he presented that he forgot dates and that he sometimes will forget why he walked into a room.  His thought process and content were unremarkable.  He had good impulse control, and was not reported to have problems with activities of daily living.  The Veteran reported his job performance as a "7 or 8" on a one-to-ten scale with ten being the best job performance, and that he had gotten into a few verbal arguments with customers.  He reported that his irritability/anger has stayed the same since his last VA exam, and that his relationship with his girlfriend improved.  The VA examiner noted that the Veteran felt significantly disconnected from others, and that problems with sleep, irritability, and hypervigilance appear moderate to severe.  The VA examiner opined that the Veteran's symptoms continued to have significant interference with social functioning, and mild interference with occupational functioning.  The VA examiner then found that there was no total occupational and social impairment due to PTSD, but that there was a reduced reliability and productivity due to the Veteran having no friendships, high anxiety, avoidance of others, and irritability.  

A November 2010 social work note shows that the Veteran presented as anxious, making minimal eye contact, and was well groomed.  He appeared slightly depressed, with blunted affect, and a mood that was difficult to discern.  His thought process was linear and goal directed, with clear and coherent speech, and he appeared alert and oriented.  He mostly gave single sentence replies to questions, which he reported was due to unfamiliarity with the social worker.  (the social worker also noted that the Veteran appeared uncomfortable with the writer in this initial meeting).  He reported depressive symptoms, and noted continued concerns with his employment as his previous company was bought out.  He reported that he slept at most four-and-a-half hours nightly despite medication.  He noted, however, that the medication allowed him to sleep sounder.  He reported to continue to have nightmares, and that his PTSD symptoms are "about the same."  He reported that he keeps in contact with his two adult daughters and five grandchildren who live out of state, visiting them several times a year and phoning them on a more frequent basis.  He stated that he is a "loner" and that he does not participate in group activities in regards to VA group therapy at Charlotte CBOC.  He reported a quick temper, anger outbursts with property destruction (usually small to medium household objects), but denied any physical violence towards people.  He noted that his last anger incident where he "really went off" was approximately six to eight weeks ago when he overturned a coffee table arguing with his girlfriend.  He reported that he tends to isolate when he is angry.  

In January 2011 he was advised by VA that his disability rating had increased to 50 percent for PTSD, effective from May 2008.

In a February 2011 mental health note, the Veteran reported that he was fired from his job after losing his temper.  He stated that the new owners of the business did not want to keep the old managers, and that they provoked him until he "exploded."  

In February 2016, the Veteran was contacted and requested to provide evidence in support of his claim, namely information regarding his employment from his previous employer.  He was provided a VA Form 21-4192, and requested to have his former employer complete the form and return it to VA.  No response was received from the Veteran or his employer.  The April 2016 SSOC provided to the Veteran did not list evidence from his former employer as evidence available to review and noted the From 21-4192 had been provided to him for the address of his former employer.

The Veteran also reported that he was going to get SSA benefits, and to find a part time job.  His mood was mildly anxious, and affect was constricted but appropriate.  He presented no suicidal or homicidal ideation.  His was alert and fully orientated.  His insight and judgment appeared fair.  

In a June 2012 mental health note, it was noted that the Veteran did not like a VA therapist, because he was loud and that the therapy sessions occurred in a group.  The Veteran reported having nightmares and flashbacks a couple times a month.  It was noted that VA doctors decided to taper his medication (Xanax) due to possible dependence.  He Veteran was noted as having attempted suicide in 1991 after a "rage" with his wife, taking his gun, and then taking a "bunch of Xanax."  The Veteran was noted as pleasant but guarded, and having good hygiene.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was a depressed, anxious, and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment were fair.  

A July 2012 social work note shows that the Veteran appeared depressed and that he endorsed the same.  The Veteran reported flashbacks, bad dreams, feeling nervous around others, limited socialization, and limited engagement in activity outside of the home.  He reported as "retired," and that he liked to be at home to avoid anxiety.  He reported that he walks his dogs and watches daytime talk shows on television.  His mood was depressed, and affect was congruent to the topic and/or mood.  His thought process was linear and goal directed, with clear and coherent speech, and he appeared somewhat guarded.  He denied suicidal and homicidal ideation, and did not endorse audio or visual hallucinations.  He appeared alert, and oriented in all spheres.  

An August 2012 social work note shows that the Veteran reported that he is attempting to find work to get out the house more often.  He reported that for the last two years he only left the house for appointments and to go to the grocery store.  

His mood was noted as good and he appeared euthymic.  His affect was congruent to the topic and/or mood.  His thought process was linear and goal directed, with clear and coherent speech.  He denied suicidal and homicidal ideation, and did not endorse audio or visual hallucinations.  He appeared alert, and oriented in all spheres.  

In a September 2012 mental health note, it was noted that his depression, concentration, flashbacks, and sleep were under control due to medication.  A history of suicide attempted was recorded.  The Veteran was noted as pleasant but guarded, and having good hygiene.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was a "little bla," and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio/visual hallucinations, no paranoia, and his insight and judgment were fair.  

A December 2012 social work note shows that the Veteran was having difficulty identifying and communicating his thought processes during cognitive processing therapy (CPT).  A January 2013 social work note shows that the Veteran sought to end therapy due to feeling stymied by the CPT.  Later that month, he presented as "so-so" and stated that "I have some depressed days ... today is one of my not better days."  He reported that he did not like going to group therapy due to being bothered by veterans of other eras.  He reported possible jealousy that perhaps stemmed from their reception/homecoming and the supportive services available now as opposed to when he left service.  His mood appeared somewhat down, and he appeared somewhat depressed.  His affect was congruent to the topic and/or mood.  His thought process was linear and goal directed, with clear and coherent speech although he was quiet overall and seemed withdrawn.  He denied suicidal and homicidal ideation, and did not endorse audio or visual hallucinations.  He appeared alert, and oriented in all spheres. 

In a February 2013 social work note, the Veteran reported that he had a conflict with his wife, specifically she asked him to work as she works.  He reported that currently the reason to for him to work was not financially motivated, and he was unsure what her motivating factor was.  The social worker noted that it did not appear that the Veteran really engaged in pleasant activities with his wife, and that he appeared to use passive style communication until he "explodes" with frustration.  His mood was noted as "down" and appeared somewhat depressed.  His affect was congruent to the topic and/or mood.  His thought process was linear and goal directed, with clear and coherent speech.  He denied suicidal and homicidal ideation, and did not endorse audio or visual hallucinations.  He appeared alert, and oriented in all spheres.  

In an April 2013 social work note, the social worker noted that the Veteran appeared socially isolated with lack of engagement in pleasant activity.  The Veteran was noted as limited to buying personal items from a local store.  He reported that he was having more dreams, but was unsure why.  He re-expressed interest in employment, and reported current goals of "not think[ing] as much" and "not forgetting."  The Veteran was noted as appearing somewhat "down."  He reported that he was "trying to stay mellow" and that he was having limited engagement with his wife.  

In a June 2013 social work note, the social worker noted that the Veteran reported a better relationship with his wife after talking about their concerns.  It was noted that his wife continued to encourage the Veteran to work, and the Veteran was open to the idea, but also noted a belief that he had earned retirement at age 66.  The Veteran presented as neatly groomed.  His mood was reported as "doing ok," and he appeared euthymic overall with affect congruent to topic and/or mood.  His thought process linear and goal-directed with clear and coherent speech.  

In a June 2013 mental health, the Veteran reported that he had nightmares two times a week, and it was noted that his depression, concentration, and sleep were under control due to medication.  He was noted to have good hygiene.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was a "little bla," and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment were fair. 

In a September 2013 mental health note, the Veteran's symptoms of nightmares, flashbacks, concentration, and sleep were under control due to medication.  He reported that if he watched war movies that his symptoms occurred more often.  He reported that he had not jumped out of bed in a while, and that his medications were helping him.  He was noted as having good hygiene.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was a "little bla,"and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment were fair. 

In a December 2013 mental health note, it was noted that the Veteran's symptoms of nightmares, flashbacks, concentration, and sleep were under control due to medication.  He was noted to have good hygiene.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was okay, and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment were fair. 

In a March 2014 mental health master treatment plan, it was noted that the Veteran's symptoms of nightmares, flashbacks, concentration, and sleep were under some control due to medication.  He was concerned with treatment for symptoms of anxiety, and not being able to be around other people.  He was noted to still maintain severe anxiety and difficulties being around people.  He was noted to have good hygiene.  His attitude was cooperative, memory good, fund of knowledge was normal, and his thought process was linear and organized.  His mood was okay, and affect was appropriate with his mood.  He presented no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, and his insight and judgment were fair. 

At his August 2014 Board hearing, the Veteran stated that he feels like his symptoms have worsened, and that he pretty much stays at home, and almost never goes out.  He noted that he cannot be around a few people unless they are Veterans that he knows personally, but he has "broken away from that."  He reported that he has not worked in approximately four years.  He stated that he has difficulty sleeping, and that he feels uncomfortable at home.  He stated that he cannot sleep at night, and if he sleeps it is approximately an hour to an hour-and-a-half nightly.  His wife stated that he has a poor memory, and forgets things more quickly.  When asked if he had difficulty in establishing and maintaining effective work and social relationships, he answered "I don't" and "I haven't other than [my wife]."  When his wife was asked how the Veteran changed since being rated at 50 percent disabled, she stated that he stays at home all the time.  The Veteran stated that he felt like he needed to be "armed to the tooth" when he left the home, because everybody is carrying guns and there are shootings.  His wife stated that every time someone knocked on their door, he looked ready to attack.  She also stated that she believes that she witnessed the Veteran sleepwalking twice.  The Veteran stated that his symptoms have gotten worse since the September 2010 VA examination.  He stated that he was "losing it with reality." 

In the February 2015 VA examination, the opinion giver noted that his evaluation was primarily focused on the period between the Veteran's September 2010 VA examination until the present.  The Veteran reported that his relationship with his wife was "so-so," noting that "all married people have moments."  He denied having any friends, or any group or organizational affiliations, stating that he could not be around people (including ones he knew or did not know), that he went to restaurants during off hours, and that he shopped at the pharmacy for personal items; however, his wife managed most of the grocery shopping and household needs.  The Veteran reported that he last worked five years ago for a convenience store.  He reports that he went "ballistic" on his district manager after being called "stupid."  The Veteran states he threw his manager against a wall, and then quit.  He noted that he does not take criticism well, and that he was fired from a number of jobs in the past due to his temper.  He contests that he cannot go back to work because he does not want to be placed in a situation where he will go "into the bad person mode," and that he does not want to go back to the world if does not have to.  The Veteran noted that he slept an average of six hours per night, with four to five being good hours, but did not like to sleep a lot because it made him "re-think things."  He noted that he had dreams about his experiences in Vietnam.  The VA examiner noted that he denied significant suicidal ideation, that the he linked his improvement of mood and temper to his withdrawal from interactions.  The Veteran reported that he was not in terror, but that he just liked being alone.  The Veteran was part of a veterans organization, but left due to his dislike of "drama... personalities... power..." and that he believed that the group had lost sight of brotherhood.  He denied any significant/on-going problems with concentration; however, when he does lose train of thought it frustrates him.  

The 2015 VA examiner noted that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He noted that the Veteran was neatly and casually dressed, fully oriented, and that his speech was clear and coherent.  The Veteran's mood was somewhat depressed, and that his affect was generally flat.  His thought process was logical and goal oriented, and that his thought content was relevant and with adequate detail.  There was no evidence of perceptual disturbances, thought disorder, or hallucinations.  The Veteran denied homicidal and suicidal ideation.  The examiner concluded that the Veteran's difficulties would apply to either sedentary or physical work settings and would likely be more significant with increased interpersonal interaction and/or task complexity.  

III. Analysis

The Board observes that a higher rating is not warranted as the Veteran's PTSD does not more nearly approximate the criteria for a 70 or 100 percent rating.  Treatment records show that the Veteran's symptoms remained mostly consistent from July 2008 to the February 2015 VA examination.  Medical records noted that his symptoms of nightmares, flashbacks, concentration, and sleep disturbances were noted or reported as being controlled, or otherwise improving, with medication.  As will be discussed in more detail below, such symptoms as irritability indicate some occupational and social impairment; however, the preponderance of the evidence is against a disability rating in excess of 50 percent.

The record shows that the Veteran reported he was employed as a manager working 50 hours per week from 1987 to 2010.  [As noted above, the VA treatment records indicate that he reported that he stopped working in approximately February 2011].  Thus, he held his last job for over twenty years.  He stopped working at approximately age 63.  He reported that he worked long hours when necessary, did not miss any substantial work, and maintained loyal working relationships with his employees.  

The record shows that the Veteran most frequently expressed concern about his work environment related to the outside buyout of his store that occurred in 2010.  He reported in February 2011 that he was "fired" after he "exploded" following what he believed was provocation from his manager.  In subsequent treatment records he reported several times that he was "retired."  In his 2015 VA examination, he stated that he was called "stupid" by his manager whom he then threw against a wall.  He reported an unpleasant verbal altercation and stated he was lucky his manager did not press changes.  He reported that he "put his keys on the desk and walked out-'I guess I quit.'"  As noted above, efforts by VA to obtain his employment information from his former employer resulted in no response from either the Veteran or his former employer.  At the hearing, he stated that he did not want to return to the workforce due to the fear of becoming irritable/angry, and not wanting to go back into the "world" if he did not have to.  

The first record showing that he considered leaving the workforce was in May 2010 where he noted anxiety about his store going under new ownership and that he was considering retirement.  After losing his job, in April 2013 he expressed interest in re-employment.  In June 2013 he reported that he was open to the idea of working, but that be believed that he earned retirement at the age of 66, and in July 2012, he reported as retired and that he liked to be at home to avoid anxiety.  Further, both the September 2010 and February 2015 examiners concluded that the Veteran's occupational and social impairment reduced his reliability and productivity, which approximates the criteria for a 50 percent rating.  

The record reflect that until early 2011, the Veteran worked long hours when necessary, did not miss any substantial work, and maintained loyal working relationships with his employees.  Subsequent to February 2011, he expressed interest in re-employment, and the 2015 VA examiner concluded that the occupational and social impairment due to PTSD resulted in reduced reliability and productivity,  The examiner noted his "primary PTSD-related impairment related to potential work is that of difficulties being around and sustaining interaction with others."  The examiner stated that the difficulties would likely be more significant with increased interpersonal interaction and task complexity.  The logical inference based on the examiner's conclusions is that the Veteran's PTSD would impact his employment less in a work situation where there was less interpersonal interaction and the tasks were less complex.  As such, the record does not show that the Veteran's PTSD warrants a higher initial rating for deficiencies at work.  

Further, although the record notes that the Veteran did not maintain close friendships and was a "loner," the Veteran reported that he maintained effective and supportive relationships with his wife, sister, daughters, and grandchildren.  He married his current wife during the course of the appeal, and they have been a couple for approximately 20 years.  She reported in 2009 that they had lived together since approximately 1997.  For a portion of the appeal he was involved in a veterans motorcycle group, but he reported in 2015 that he decided not to participate in his veterans motorcycle group due to personality and political issues.  He stated that he would interact with Vietnam veterans on a limited basis.  As such, the record does not show that the Veteran's PTSD warrants a higher initial 70 or 100 percent rating at any time during the appeal for deficiencies with family or personal relations.

Additionally, the record shows that the Veteran's judgment and insight were noted as either fair, unimpaired, good, and adequate, or it was sometimes noted as borderline when he expressed heightened anxiety.  The record is negative for suicidal and homicidal ideation during the course of the appeal.  His speech was mostly noted as clear and coherent, and he denied auditory and visual hallucinations.  He mostly denied difficulties with concentration, and was noted as normally having good hygiene and being well groomed.  Evidence shows that the Veteran functions independently, such as going to the store and restaurants, although he limited his interpersonal interactions.  However, the Board does acknowledge that in the July 2008 PTSD initial evaluation the Veteran presented with an appearance, thought process, mood, affect, and concentration that would more nearly approximate the criteria for a 70 percent rating.  However, the Board finds that the July 2008 examiner's opinion following this statement that the Veteran was functioning fairly well, misses no time from work, and has a good relationship with his girlfriend and children, as persuasive and dispositive evidence that the Veteran's condition at that time did not more nearly approximate the criteria for a higher, 70 or 100 percent, rating.  As such, the record does not show that the Veteran's PTSD warrants a higher initial rating, or staged ratings, for deficiencies with judgment, thinking, or mood.  

The Board notes that the evidence shows that the Veteran has expressed irritability, and that there are reports and statements that he has yelled at and/or committed few acts of physical violence towards inanimate objects and his former manager.  The Board also acknowledges that the February 2016 VA examiner noted impaired impulse control, one of the symptoms listed under the 70 percent rating criteria.  However, the Board recognizes that there is no "formula" to follow when assigning evaluations.  Rather, the Board considers his entire disability picture.  In this regard, it is clear from the 2016 examiner's findings that the Veteran would have less impairment with social and occupational functioning in environments with decreased interpersonal interaction where the Veteran could perform less complex tasks.  In fact, as discussed above, the Veteran was able to hold a long-term job as a full-time retail manager at a convenience store for a significant period during the appeal until management changed when the business was sold.  As such, in viewing the evidence of record in its entirety, the Board finds that his overall disability picture continues to more closely approximate that contemplated by a 50 percent evaluation.

In making the above determination, the Board acknowledges that the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV/5. Id.  While a particular symptom associated with a higher rating, in this case irritability, may be present during the appeal period, such symptoms are exemplars to aid in characterizing the degree of social and occupational impairment.  Thus, while some symptoms of irritability might be present on isolated occasions, the Board finds that these symptoms did not represent total occupational and social impairment, or occupational and social impairment with deficiencies in most areas.  As such, while his PTSD may be manifested by only some symptoms that are associated with the 70 percent rating, or the maximum rating of 100 percent, the Board finds that his comprehensive disability picture does not more nearly approximate the criteria for either of those ratings at any time during this appeal.  38 C.F.R. § 4.7.

IV. Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms. For example, the nature and extent of the Veteran's symptoms for PTSD (i.e., depressed mood, anxiety, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control) are contemplated within - while not all specifically noted in -the rating schedule for evaluating mental disabilities. In other words, the Veteran does not experience any symptomatology of his PTSD that is not already encompassed or covered in the Rating Schedule.

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for PTSD.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

As noted by the Veteran's representative in December 2016, the April 2016 SSOC included a heading for the discussion of TDIU regarding the Veteran's PTSD, but it contained no following analysis or discussion on the matter.  The Board requested readjudication of the TDIU matter in an SSOC in its 2014 remand.  The Board is obligated by law to ensure that the RO complies with its directives.  The Court of Appeals for Veterans Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, this matter must be remanded for issuance of another SSOC pursuant to the Board's November 2014 remand order. 

Accordingly, the case is REMANDED for the following action:

Please issue an appropriate SSOC which addresses the issue of TDIU, including on an extraschedular basis, with respect to the Veteran's PTSD and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


